Citation Nr: 0431548	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-28 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana denying service connection for an anxiety reaction.

The veteran testified before the undersigned at a Board Video 
hearing in July 2004.  The transcript is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A July 1970 letter from the veteran's private physician 
reflects that the veteran was being treated for acute anxiety 
reaction.  During the veteran's June 1970 pre-induction 
examination he was sent to a psychiatric consultant who found 
no contraindication to induction.  In October 1970, also 
prior to the veteran's induction, the veteran complained of 
and was treated for an anxiety disorder.  

Outpatient treatment reports from the VA Medical Center 
(VAMC) in New Orleans, Louisiana dated from May 2001 through 
November 2003 show a diagnosis of generalized anxiety 
disorder.  A February 2003 VA outpatient treatment report 
states that "it is clear that his [the veteran's] anxiety 
condition was aggravated by his military service," while a 
September 2002 outpatient report stated that "it would be 
difficult to determine that military service" aggravated the 
veteran's anxiety disorder.  The veteran was also examined by 
a private physician, Dr. Shwery, in September 2002.  This 
doctor submitted a letter stating that "it appears more 
likely than not that his problems [anxiety disorder] emanate 
from his experiences in the military."  The veteran has not 
been afforded a VA examination with a review of the claims 
folder and a medical opinion as to whether any current 
psychiatric disability is related to his active service.  

By correspondence dated in March 2000 the veteran informed VA 
that he began receiving social security benefits on March 2, 
2002, but the medical records underlying that award are not 
on file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain all 
medical records used in determining the 
veteran's 
entitlement to Social Security disability 
benefits awarded in March 2000, as well 
as copies of any administrative 
decisions, examination reports, hearing 
transcripts, etc.  Once obtained, all 
documents must be permanently associated 
with the claims folder.  If these records 
are unobtainable, a negative reply must 
be noted in writing and associated with 
the claims folder.

2.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
whether or not the veteran's anxiety 
disorder was aggravated during 
service.  The claims folder must be 
made available to the examiner for 
review.  

The examiner should identify all 
relevant pathology that is present and 
describe the nature and progress of 
any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
questions:  1) Is it "likely," "at 
least as likely as not," or 
"unlikely" that the veteran's anxiety 
disorder was aggravated during 
service?, and 2) if the veteran's 
anxiety disorder was aggravated during 
service, what was the permanent 
increase in severity of the disability 
that can be directly attributed to his 
active service?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  The examiner's 
attention is specifically directed to the 
veteran's service medical records; 
specifically the July 1970 letter from 
Dr. Morlier, the June 1970 pre-induction 
examination,  and the October 1970 pre-
induction treatment report (manilla 
envelope); the February 2003 VAMC 
outpatient treatment report (yellow tab); 
the September 2002 VAMC outpatient 
treatment report (yellow tab); and the 
September 2002 letter from Dr. Shwery 
(green tab).

3.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




